                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                            Case No. 3:18-cr-00268-WHO-1
                                                        Plaintiff,
                                   8
                                                                                              ORDER DENYING MOTION TO
                                                 v.                                           DISMISS INDICTMENT
                                   9

                                  10     ANTONIO HERNANDEZ-LINCONA,                           Re: Dkt. No. 20
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13                                           INTRODUCTION

                                  14          Defendant Antonio Hernandez-Lincona was deported in 2015 after serving jail time for

                                  15   committing lewd or lascivious acts on a child in violation of California Penal Code section 288(a).

                                  16   In 2017, he was discovered to have returned to the United States. He now moves to dismiss a

                                  17   federal indictment for illegal reentry on the grounds that the underlying deportation was unlawful

                                  18   because a violation of section 288(a) is not categorically “sexual abuse of a minor” as defined

                                  19   under the Immigration and Nationality Act (the “INA”). While I agree with him that there is no

                                  20   categorical match, his argument fails because I am bound by Ninth Circuit precedent. Hernandez-

                                  21   Lincona also asserts that “sexual abuse of a minor” is void for vagueness, but despite variations in

                                  22   courts’ analyses of that term, there are commonalities and core conduct in those holdings that are

                                  23   sufficient to save the phrase. The motion is denied.

                                  24                                            BACKGROUND

                                  25          Hernandez-Lincona is a 28-year-old citizen of Mexico. In 2011, he pleaded guilty to three

                                  26   counts of statutory rape and one count of lewd or lascivious acts on a child in violation of

                                  27   California Penal Code section 288(a). Abstract Judgment in People v. Antonio Hernandez-Licona

                                  28   [sic], Paidipaty Decl. Ex. A [Dkt. No. 27-1]; Probation Report, Paidipaty Decl. Ex. B [Dkt. No.
                                   1   27-2] (under seal). His conviction rested on sexual activity with two girls, one of whom was 11

                                   2   years old and became pregnant with his child. See Probation Report. On June 25, 2015, after

                                   3   Hernandez-Lincona had spent five years in prison, the Department of Homeland Security removed

                                   4   him to Mexico on the grounds that he had been convicted of an “aggravated felony” as defined by

                                   5   8 U.S.C. section 1101(a)(43)(A). Final Administrative Removal Order, Paidipaty Decl. Ex. D

                                   6   [Dkt. No. 27-4].

                                   7          On August 23, 2017, the Humboldt County Drug Task Force found Hernandez-Lincona

                                   8   living in the United States. Report, Paidipaty Decl. Ex. F [Dkt. No. 27-6]; Indictment [Dkt. No.

                                   9   1]. A federal grand jury returned a one-count indictment against him for illegal reentry in

                                  10   violation of 8 U.S.C. section 1326 on June 19, 2018, and he has been in federal custody since

                                  11   August 28, 2018. Id; Writ [Dkt. 4].

                                  12          On January 31, 2019, Hernandez-Lincona filed a motion to dismiss the indictment
Northern District of California
 United States District Court




                                  13   pursuant to 8 U.S.C. section 1326(d) on the grounds that his 2015 deportation was unlawful.

                                  14   Motion to Dismiss Indictment (“MTD”) [Dkt. No. 20]. I heard argument on March 14, 2019.

                                  15   Because the government had failed to address the merits of Hernandez-Lincona’s facial challenge

                                  16   in its opposition, I ordered the parties to provide supplemental briefing on that issue, which is now

                                  17   complete.

                                  18                                         LEGAL STANDARD

                                  19          Rule 7 of the Federal Rules of Criminal Procedure requires an indictment to be “a plain,

                                  20   concise and definite written statement of the essential facts constituting the offense charged.”

                                  21   FED. R. CRIM. P. 7(c)(1). To be sufficient, an indictment must “(1) contain[ ] the elements of the

                                  22   offense charged and fairly inform[ ] a defendant of the charge against him which he must defend;

                                  23   and (2) enable[ ] him to plead an acquittal or conviction in bar of future prosecutions of the same

                                  24   offense.” United States v. Lazarenko, 564 F.3d 1026, 1033 (9th Cir. 2009) (internal quotation

                                  25   marks omitted). However, an indictment that tracks the language of the statute charging the

                                  26   offense should not be dismissed if it unambiguously presents all of the necessary elements of the

                                  27   offense. United States v. Givens, 767 F.2d 574, 584 (9th Cir. 1985). If an indictment fails to

                                  28   include an essential element of the charged offense, it must be dismissed. United States v. Du Bo,
                                                                                         2
                                   1   186 F.3d 1177, 1179 (9th Cir. 1999).

                                   2          A party may raise “by pretrial motion any defense, objection, or request that the court can

                                   3   determine without a trial on the merits.” FED. R. CRIM. P. 12(b)(1). When considering such a

                                   4   motion, the Court accepts the allegations of the indictment as true. United States v. Blinder, 10

                                   5   F.3d 1468, 1471 (9th Cir. 1993). The indictment “should be read in its entirety, construed

                                   6   according to common sense, and interpreted to include facts which are necessarily implied.”

                                   7   United States v. King, 200 F.3d 1207, 1217 (9th Cir. 1999) (internal citation marks and citation

                                   8   omitted).

                                   9                                             DISCUSSION

                                  10          Hernandez-Lincona was indicted for illegal reentry after deportation in violation of 8

                                  11   U.S.C. section 1326. He moves to dismiss that indictment on the grounds that the underlying

                                  12   removal order was unlawful.
Northern District of California
 United States District Court




                                  13          In order to succeed, Hernandez-Lincona must demonstrate that:

                                  14                  (1) [he] exhausted any administrative remedies that may have been
                                                      available to seek relief against the order; (2) the deportation
                                  15                  proceedings at which the order was issued improperly deprived the
                                                      alien of the opportunity for judicial review; and (3) the entry of the
                                  16                  order was fundamentally unfair.
                                  17   8 U.S.C.A. § 1326(d). A removal order is “fundamentally unfair” if defects in the underlying
                                  18   deportation proceeding violated the noncitizen’s due process rights and caused him prejudice.
                                  19   United States v. Pallares-Galan, 359 F.3d 1088, 1095 (9th Cir. 2004). If a court concludes that
                                  20   the defendant fails to meet any one of the required showings under § 1326(d), it does not need to
                                  21   analyze those that remain. See United States v. Gonzalez-Villalobos, 724 F.3d 1125, 1130 n.6 (9th
                                  22   Cir. 2013).
                                  23          Hernandez-Lincona argues that the removal order underlying his indictment was
                                  24   “fundamentally unfair” for two reasons.1 First, he was not convicted of an aggravated felony
                                  25   because a conviction under section 288(a) is not categorically “sexual abuse of a minor.” Second,
                                  26   “sexual abuse of a minor” is unconstitutionally vague.
                                  27

                                  28
                                       1
                                        This Order does not address Hernandez-Lincona’s arguments regarding the first two elements,
                                       which the government did not oppose.
                                                                                    3
                                       I.     WHETHER THE CONVICTION CONSTITUTES SEXUAL ABUSE OF A MINOR
                                   1
                                              Under the INA, “Any alien who is convicted of an aggravated felony at any time after
                                   2
                                       admission is deportable.” 8 U.S.C. § 1227(a)(2)(A)(iii). Because section 1227 makes noncitizens
                                   3
                                       deportable “based on the nature of their convictions, not based on their actual conduct,” courts use
                                   4
                                       a categorical approach to determine whether a particular conviction constitutes an aggravated
                                   5
                                       felony. Esquivel-Quintana v. Sessions, 137 S. Ct. 1562, 1567–68 (2017); see Taylor v. United
                                   6
                                       States, 495 U.S. 575, 602 (1990) (describing the “categorical approach” as the trial court looking
                                   7
                                       “only to the fact of conviction and the statutory definition of the prior offense”). “Sexual abuse of
                                   8
                                       a minor” is one aggravated felony that can provide the basis for an administrative removal. 8
                                   9
                                       U.S.C. § 1101(a)(43)(A).
                                  10
                                              There is no dispute that the Ninth Circuit has determined that a conviction under section
                                  11
                                       288(a) categorically constitutes “sexual abuse of a minor” within the meaning of section
                                  12
Northern District of California




                                       1101(a)(43)(A). But Hernandez-Lincona argues that Esquivel-Quintana v. Sessions, 137 S. Ct.
 United States District Court




                                  13
                                       1562 (2017) is “clearly irreconcilable” with the Ninth Circuit’s reasoning in these prior cases,
                                  14
                                       requiring me to reexamine this question. Although I have questions about the categorical match, I
                                  15
                                       am bound by the later-decided Quintero-Cisneros v. Sessions, 891 F.3d 1197 (9th Cir. 2018),
                                  16
                                       where the Ninth Circuit applied the preexisting framework and thus reaffirmed it.
                                  17
                                              A.      Ninth Circuit Framework
                                  18
                                              The Ninth Circuit first had occasion to interpret “sexual abuse of a minor”—and decide
                                  19
                                       whether a conviction under section 288(a) categorically constitutes sexual abuse of a minor—in
                                  20
                                       United States v. Baron-Medina. 187 F.3d 1144, 1147 (9th Cir. 1999). The court did not explicitly
                                  21
                                       interpret “sexual abuse of a minor.” See id. at 1146–47. Instead, the opinion focused on the
                                  22
                                       variety of convictions possible under section 288(a), as interpreted by California courts, in order to
                                  23
                                       determine whether the full range of that conduct fell within the scope of the federal term. See id.
                                  24
                                       at 1146–47. The elements of section 288(a) are: “(a) the touching of an underage child’s body (b)
                                  25
                                       with a sexual intent.” Id. at 1147. The defendant’s intent is key to a conviction: “Even an
                                  26
                                       ‘innocuous’ touching, ‘innocently and warmly received,’ violates Section 288(a) if effected with
                                  27
                                       lewd intent.” Id. (internal citations omitted). The defendant need not even touch the child “if the
                                  28
                                                                                         4
                                   1   person, with the requisite intent, coerces the child to touch himself.” Id. Noting the law’s

                                   2   “expansive reach,” the Ninth Circuit nonetheless concluded that it punishes abuse because “[t]he

                                   3   use of young children for the gratification of sexual desires constitutes an abuse.” Id.

                                   4          After a series of cases that relied on Baron-Medina,2 the Ninth Circuit reaffirmed that “a

                                   5   conviction under California Penal Code section 288(a) . . . constitutes ‘sexual abuse of a minor.’”

                                   6   United States v. Medina-Villa, 567 F.3d 507, 513 (9th Cir. 2009), as amended (June 23, 2009).

                                   7   The court wrote:
                                                     [The line of cases] also clarifies that we separate “sexual abuse of a
                                   8                 minor” into three elements: whether the conduct proscribed by the
                                                     statute is sexual; whether the statute protects a minor; and whether the
                                   9                 statute requires abuse. It demonstrates that in our analysis of the
                                                     conduct covered by section 288(a) and similar statutes, we define the
                                  10                 term “abuse” as “physical or psychological harm” in light of the age
                                                     of the victim in question.
                                  11
                                       Id. The court also rejected the defendant’s argument that the intervening decision in Estrada-
                                  12
Northern District of California




                                       Espinoza v. Mukasey, 546 F.3d 1147 (9th Cir. 2008) abrogated Baron-Medina. Medina-Villa, 567
 United States District Court




                                  13
                                       F.3d at 515. That decision incorporated the federal definition of “sexual abuse of a minor” found
                                  14
                                       in 18 U.S.C. section 2243, notwithstanding the Ninth Circuit’s “explicit rejection” of that
                                  15
                                       definition in Baron-Medina. See id. But the court determined that the Estrada-Espinoza decision
                                  16
                                       “in no way undermine[d]” Baron-Medina, nor did it mandate “that § 2243 provides the only
                                  17
                                       relevant definition of the term ‘sexual abuse of a minor.’” Id. Instead, the later holding “was
                                  18
                                       intended to define statutory rape laws only.” Id.
                                  19
                                              There is no dispute that this authority would require me to find a valid underlying
                                  20
                                       deportation based on Hernandez-Lincona’s 2011 conviction. But Hernandez-Lincona argues that
                                  21
                                       the Supreme Court’s 2017 decision Esquivel-Quintana v. Sessions effectively overruled Medina-
                                  22
                                       Villa because the two are “clearly irreconcilable.” MTD 13–17.
                                  23

                                  24

                                  25
                                       2
                                  26    In these cases, the Ninth Circuit analyzed whether convictions under certain criminal statutes
                                       categorically constituted “crime[s] of violence.” See United States v. Baza–Martinez, 464 F.3d
                                  27   1010, 1012 (9th Cir.2006), reh’g en banc denied, 481 F.3d 690 (9th Cir.2007); United States v.
                                       Medina-Maella, 351 F.3d 944, 947 (9th Cir. 2003); United States v. Pereira-Salmeron, 337 F.3d
                                  28
                                       1148, 1155 (9th Cir. 2003).
                                                                                         5
                                              B.      Esquivel-Quintana v. Sessions
                                   1
                                              Esquivel-Quintana is the only case in which the Supreme Court has interpreted “sexual
                                   2
                                       abuse of a minor.” See 137 S. Ct. 1562, 1569 (2017). The Court relied on the normal tools of
                                   3
                                       statutory interpretation and thus began with the language itself. Id. It relied on the ordinary
                                   4
                                       meaning of “sexual abuse” in 1996 when Congress added the phrase to the INA: “‘the engaging
                                   5
                                       in sexual contact with a person who is below a specified age or who is incapable of giving consent
                                   6
                                       because of age or mental or physical incapacity.’” Id. (quoting Merriam–Webster’s Dictionary of
                                   7
                                       Law 454 (1996)). It further noted that “of a minor” shows “the INA focuses on age, rather than
                                   8
                                       mental or physical incapacity.” Id. The Court concluded that “to qualify as sexual abuse of a
                                   9
                                       minor, the statute of conviction must prohibit certain sexual acts based at least in part on the age of
                                  10
                                       the victim.” Id.
                                  11
                                              The statute before the Court was California Penal Code section 261.5(c), a statutory rape
                                  12
Northern District of California




                                       statute that criminalizes “unlawful sexual intercourse with a minor who is more than three years
 United States District Court




                                  13
                                       younger than the perpetrator” and defines “minor” as someone under the age of 18. Id. at 1568.
                                  14
                                       In order to determine whether a conviction under the statute was categorically “sexual abuse of a
                                  15
                                       minor,” the Court analyzed the least criminal behavior that could support a conviction: consensual
                                  16
                                       intercourse between a victim of almost 18 and a perpetrator of barely 21. Id.; see also Moncrieffe
                                  17
                                       v. Holder, 569 U.S. 184, 191 (2013) (noting that the “least of the acts criminalized” must be
                                  18
                                       “encompassed by the generic federal offense”) (internal quotation marks and formatting omitted).
                                  19
                                              The Court proceeded to define sexual abuse of a minor in the context of a statutory rape
                                  20
                                       offense “based solely on the age of the participants,” consulting “[t]he structure of the INA, a
                                  21
                                       related federal statute, and evidence from state criminal codes.” Esquivel-Quintana, 137 S. Ct. at
                                  22
                                       1570. First, the Court noted that sexual abuse of a minor is listed as an aggravated felony along
                                  23
                                       with murder and rape, which “suggests that sexual abuse of a minor encompasses only especially
                                  24
                                       egregious felonies.” Id. at 1570. Second, the Court relied on section 2243 as evidence,3 noting
                                  25
                                       that the section criminalizes certain sexual activity with a victim under the age of 16. Id. at 1570–
                                  26
                                  27   3
                                        The Court did not “import[] wholesale” the section 2243 because while Congress defined some
                                  28   aggravated felonies listed in the INA by reference to provisions from the United States Code, it
                                       did not do so for sexual abuse of a minor. Esquivel-Quintana, 137 S. Ct. at 1571.
                                                                                        6
                                   1   71. Congress had enacted a change to section 2243 in “the same omnibus law that added sexual

                                   2   abuse of a minor to the INA,” which the Court took as evidence that “Congress understood that

                                   3   phrase to cover victims under age 16.” Id. at 1570–71. Finally, the Court consulted state criminal

                                   4   codes and found that in 1996 when Congress added sexual abuse of a minor to the INA, “[a]

                                   5   significant majority of jurisdictions . . . set the age of consent at 16 for statutory rape offenses

                                   6   predicated exclusively on the age of the participants.”4 Id. at 1571.

                                   7           For these reasons, the Court determined that “[w]here sexual intercourse is abusive solely

                                   8   because of the ages of the participants, the victim must be younger than 16.” Id. at 1572. Because

                                   9   California’s statutory rape law reached conduct involving an older victim, a conviction under that

                                  10   law did not categorically constitute sexual abuse of a minor. Id. at 1568.

                                  11           C.      Whether Esquivel-Quintana Is Clearly Irreconcilable with Ninth Circuit Law
                                  12           Hernandez-Lincona urges that for three reasons, the theory and reasoning of Esquivel-
Northern District of California
 United States District Court




                                  13   Quintana are clearly irreconcilable with Ninth Circuit law defining “sexual abuse of a minor.”5

                                  14   MTD 15. First, Ninth Circuit law does not require a “sexual act” for a conviction to constitute

                                  15   “sexual abuse of a minor.” Id.; see Esquivel-Quintana, 137 S. Ct. at 1569 (“[T]o qualify as sexual

                                  16   abuse of a minor, the statute of conviction must prohibit certain sexual acts based at least in part

                                  17   on the age of the victim.”). Instead, it merely requires “sexual conduct,” which Hernandez-

                                  18   Lincona asserts is much broader than “sexual act.” See MTD at 17–18; Medina-Villa, 567 F.3d at

                                  19   513 (noting as one element “whether the conduct proscribed by the statute is sexual”). Second, in

                                  20   Medina-Villa the Ninth Circuit declined to consider section 2243 when interpreting “sexual

                                  21   abuse,” whereas Esquivel-Quintana instructs that the 1996 version of the statute should be

                                  22   consulted. MTD 16–17. Third, Esquivel-Quintana teaches that agreement among states is

                                  23   relevant to defining “sexual abuse of a minor,” and in Medina-Villa the Ninth Circuit failed to

                                  24
                                       4
                                  25    The Court acknowledged that many states alter the age of consent in certain situations, for
                                       example where there is a “special relationship of trust” between the victim and perpetrator. Id. at
                                  26   1571–72. That context was not before the Court. See id.
                                       5
                                  27     The government counters that in Esquivel-Quintana, the Supreme Court explicitly cabined its
                                       holding to the statutory rape context, while Hernandez-Lincona asserts that such a limit is
                                  28   irrelevant under the Miller v. Gammie analysis. Reply [Dkt. No. 30] 8.

                                                                                           7
                                   1   review state criminal codes.6 Id. at 17. For these reasons, Hernandez-Lincona contends that I

                                   2   must newly analyze whether section 288(a) categorically constitutes “sexual abuse of a minor”

                                   3   and find that it does not.

                                   4           Where a circuit court opinion is not explicitly overruled by a Supreme Court decision, it

                                   5   may be “effectively overruled” if it is “clearly irreconcilable” with the higher authority. Miller v.

                                   6   Gammie, 335 F.3d 889, 900 (9th Cir. 2003). The cases may be clearly irreconcilable if the higher

                                   7   authority has “undercut the theory or reasoning” such that it would be impossible to follow both

                                   8   sources of authority faithfully. See id. (noting that the issues need not be identical). The bar is

                                   9   high; if the higher authority merely casts doubt or creates tension, circuit precedent still applies.

                                  10   Lair v. Bullock, 697 F.3d 1200, 1207 (9th Cir. 2012).

                                  11           Hernandez-Lincona’s argument is persuasive, and if I had free rein, I would agree that

                                  12   Esquivel-Quintana is inconsistent with the Ninth Circuit’s theory and reasoning in Baron-Medina
Northern District of California
 United States District Court




                                  13   and Medina-Villa such that the Supreme Court effectively overruled that authority. If I could

                                  14   conduct anew the categorical inquiry under section 288(a) and “sexual abuse of a minor,” I would

                                  15   conclude that a conviction under that section is not categorically sexual abuse of a minor because

                                  16   it reaches behavior that falls outside the Supreme Court’s interpretation of that term—namely,

                                  17   innocuous touching and even conduct that does not involve touching. See Baron-Medina, 187

                                  18   F.3d at 1147; see also Esquivel-Quintana, 137 S. Ct. at 1570 (noting that the structure of the INA

                                  19   “suggests that sexual abuse of a minor encompasses only especially egregious felonies”).

                                  20           But I find that I am constrained by the later-decided Ninth Circuit case Quintero-Cisneros

                                  21   v. Sessions, 891 F.3d 1197 (9th Cir. 2018), where the Ninth Circuit considered a challenge to a

                                  22   removal order that was based on a conviction constituting sexual abuse of a minor. Id. at 1199. In

                                  23   assessing whether a conviction under the Washington statute categorically fell within the reach of

                                  24   section 1101(a)(43)(A), the court noted that it treats statutory rape offenses as separate from other

                                  25   offenses that might constitute sexual abuse of a minor. See id. at 1200. It wrote:

                                  26
                                  27   6
                                        Hernandez-Lincona additionally argues that Baron-Medina failed to analyze the minimum
                                  28   conduct that could sustain a conviction under the statute, as the Supreme Court later required in
                                       Moncrieffe. Def. Supp. 8–9; see Moncrieffe, 569 U.S. at 191.
                                                                                        8
                                   1
                                                      We have developed two definitions specifying the elements of the
                                   2                  federal generic offense of sexual abuse of a minor. The first
                                   3                  definition is not relevant for our purposes, as it applies mainly to
                                                      statutory rape offenses. See Estrada-Espinoza v. Mukasey, 546 F.3d
                                   4                  1147, 1150, 1152 (9th Cir. 2008) (en banc); see also Esquivel-
                                                      Quintana v. Sessions, ––– U.S. ––––, 137 S. Ct. 1562, 1569, 198
                                   5                  L.Ed.2d 22 (2017). The second definition, which applies to all other
                                                      offenses, is the one we are concerned with here. That definition
                                   6
                                                      requires proof of three elements: (1) sexual conduct, (2) with a
                                   7                  minor, (3) that constitutes abuse. United States v. Medina-Villa, 567
                                                      F.3d 507, 513 (9th Cir. 2009).
                                   8

                                   9   Id.

                                  10          As is plain from the passage I just quoted, the panel cited Esquivel-Quintana and yet

                                  11   proceeded to apply its preexisting framework to the statute before it. See id. at 1200–02. It

                                  12   effectively reaffirmed Ninth Circuit law even after Esquivel-Quintana. Accordingly, I am bound.
Northern District of California
 United States District Court




                                  13          Hernandez-Lincona urges that Quintero-Cisneros is not binding on me because the court

                                  14   did not engage in Miller v. Gammie analysis and the “passing citation to Esquivel-Quintana . . .

                                  15   does not represent a reasoned decision on the issue of Medina-Villa’s continued validity post-

                                  16   Esquivel-Quintana.” Reply [Dkt. No. 30] 3. “Where it is clear that a statement is made casually

                                  17   and without analysis . . . or where it is merely a prelude to another legal issue that commands the

                                  18   panel’s full attention,” that statement may not bind later Ninth Circuit panels. United States v.

                                  19   Johnson, 256 F.3d 895, 915 (9th Cir. 2001); see also In re Magnacom Wireless, LLC, 503 F.3d

                                  20   984, 993–94 (9th Cir. 2007) (“In our circuit, statements made in passing, without analysis, are

                                  21   not binding precedent.”). A panel can reconsider issues “cautiously and rarely” and only where it

                                  22   “is convinced that the earlier panel did not make a deliberate decision to adopt the rule of law it

                                  23   announced.” Johnson, 256 F.3d at 915. But I am a district court judge, not a Ninth Circuit panel.

                                  24          In my judgment, a panel can and should reexamine the Ninth Circuit’s line of cases

                                  25   interpreting sexual abuse of a minor and applying the categorical approach to various statutes in

                                  26   light of Esquivel-Quintana. I cannot do so. Given the caution a panel must exercise before

                                  27   reconsidering an issue, a district court should exhibit all the more restraint. See Johnson, 256 F.3d

                                  28   at 915. The Ninth Circuit decided Quintero-Cisneros in the same context in which I now decide

                                                                                         9
                                   1   Hernandez-Lincona’s motion: whether a non-statutory rape offense categorically constitutes

                                   2   “sexual abuse of a minor” under the INA. See Quintero-Cisneros, 891 F.3d at 1199–1200. Thus,

                                   3   the question of which framework to apply—the Ninth Circuit’s Medina-Villa framework or the

                                   4   Supreme Court’s Esquivel-Quintana framework—was more than “merely a prelude” to the issue

                                   5   before the panel. See Johnson, 256 F.3d at 915. Even if the parties did not brief or argue Miller v.

                                   6   Gammie irreconcilability as Hernandez-Lincona asserts, the Ninth Circuit is bound to follow

                                   7   Supreme Court authority just as I am. By applying the preexisting law, the Ninth Circuit affirmed

                                   8   its continued validity.

                                   9          While I believe that Esquivel-Quintana compels a reexamination of the Medina-Villa

                                  10   framework and mediates in favor of a finding that a conviction under section 288(a) is not

                                  11   categorically sexual abuse of a minor, Quintero-Cisnero’s citation shows that the panel was aware

                                  12   of that authority and yet did not see it as requiring reconsideration of the preexisting mode of
Northern District of California
 United States District Court




                                  13   analysis. Until the Ninth Circuit says otherwise, its framework is clear. It is binding.

                                  14   II.    THE VOID-FOR-VAGUENESS CHALLENGE
                                  15          Hernandez-Lincona argues that he can present a facial challenge to “sexual abuse of a

                                  16   minor” and that I should find the term unconstitutionally vague. The government counters that

                                  17   Hernandez-Lincona can only bring an as-applied challenge, which clearly fails, and that even if I

                                  18   analyze a facial challenge, the phrase should survive.

                                  19          A.      Whether Hernandez-Lincona Can Bring a Facial Challenge
                                  20          There is no doubt that if Hernandez-Lincona could only challenge the constitutionality of

                                  21   “sexual abuse of a minor” as applied to his conduct, that challenge would fail. Impregnating an

                                  22   11-year-old child is appalling and clearly falls under any conceivable definition of the phrase. But

                                  23   recent developments in void-for-vagueness jurisprudence allow Hernandez-Lincona to bring a

                                  24   facial challenge to the law. See Barbosa v. Barr, 919 F.3d 1169, No. 15-72092, 2019 WL

                                  25   1388298, at *5 (9th Cir. Mar. 28, 2019) (Berzon, J., concurring) (noting the recent “revitalization

                                  26   of the void-for-vagueness doctrine”).

                                  27          In Johnson v. United States, the Supreme Court considered a vagueness challenge to the

                                  28   federal felon-in-possession statute’s residual clause. 135 S. Ct. 2551, 2557 (2015); see 18 U.S.C.
                                                                                        10
                                   1   § 922(g). The statute imposed a more severe punishment on a felon found in possession of a

                                   2   firearm if that person had three or more “violent felony” convictions. Id. at 2555; see 18 U.S.C.

                                   3   section 924(e)(2)(B). “Violent felony” included:

                                   4
                                                      [A]ny crime punishable by imprisonment for a term exceeding one
                                   5                  year ... that—
                                                      (i) has as an element the use, attempted use, or threatened use of
                                   6                  physical force against the person of another; or
                                                      (ii) is burglary, arson, or extortion, involves use of explosives, or
                                   7                  otherwise involves conduct that presents a serious potential risk of
                                                      physical injury to another.” § 924(e)(2)(B) (emphasis added).
                                   8

                                   9   Johnson, 135 S. Ct. at 2555–56. Prior to Johnson, the Court had decided four cases that required
                                  10   it to interpret the italicized portion, known as residual clause, and on two occasions it rejected
                                  11   dissenting opinions that the residual clause was unconstitutionally vague. See id. at 2556
                                  12   (describing each case’s holding). But in Johnson, the Court declared the clause void for
Northern District of California
 United States District Court




                                  13   vagueness because it determined that “the indeterminacy of the wide-ranging inquiry required by
                                  14   the residual clause both denies fair notice to defendants and invites arbitrary enforcement by
                                  15   judges.” Id. at 2551.
                                  16          The Court first noted that the government violates the Fifth Amendment Due Process
                                  17   Clause “by taking away someone’s life, liberty, or property under a criminal law so vague that it
                                  18   fails to give ordinary people fair notice of the conduct it punishes, or so standardless that it invites
                                  19   arbitrary enforcement.” Id. at 2556. It concluded that “[t]wo features of the residual clause
                                  20   conspire[d] to make it unconstitutionally vague.” Id. at 2557. The first was that the act required
                                  21   the use of the categorical approach to determine whether a crime constituted a violent felony. Id.
                                  22   The Court noted that the approach “tie[d] the judicial assessment of risk to a judicially imagined
                                  23   ‘ordinary case’ of a crime, not to real-world facts or statutory elements,” which left courts with
                                  24   “no reliable way to choose between . . . competing accounts” of the circumstances the ordinary
                                  25   case involve[d]. Id. at 2557–58.
                                  26          Second, there was uncertainty about how much risk a crime would have to pose in order to
                                  27   be a violent felony. Id. at 2558. The task of determining serious potential risk was made all the
                                  28   more difficult by the need to apply the standard to “a judge-imagined abstraction” rather than
                                                                                          11
                                   1   “real-world facts.” Id. Finally, the Court noted as evidence of vagueness its own “repeated

                                   2   attempts and repeated failures to craft a principled and objective standard out of the residual

                                   3   clause” along with the “numerous splits among the lower federal courts.” Id. at 2558, 2560–61

                                   4   (internal quotation marks and citation omitted).

                                   5          In Sessions v. Dimaya, the Supreme Court applied Johnson to a removal case and found

                                   6   the INA’s phrase “crime of violence” unconstitutionally vague. 138 S. Ct. 1204, 1215 (2018). It

                                   7   explicitly rejected the government’s argument that “a less searching form of the void-for-

                                   8   vagueness doctrine applie[d]” because of the non-criminal context. Id. at 1212. Instead, the Court

                                   9   “long ago held that the most exacting vagueness standard should apply in removal cases,” which

                                  10   have become more “intimately related to the criminal process.” Id. at 1213. The Court found the

                                  11   same flaws as those present in Johnson, namely the use of the categorical approach and the

                                  12   uncertainty about the risk standard. Id. at 1215–16. It was not persuaded by the government’s
Northern District of California
 United States District Court




                                  13   arguments that the residual clause was distinct because of the “confusing” list of crimes that

                                  14   preceded it. Id. at 1221; see Johnson, 135 S. Ct. at 2558 (noting the listed offenses were “far from

                                  15   clear in respect to the degree of risk each pose[d]”). The Court noted that the list had not caused

                                  16   the residual clause to be vague but rather failed to save it from vagueness because the offenses

                                  17   shed no light on the appropriate risk inquiry. Dimaya, 138 S. Ct. at 1221.

                                  18          In response to Hernandez-Lincona’s reliance on these cases, the government primarily

                                  19   relies on authority that predates them. See Oppo. 14; Holder v. Humanitarian Law Project, 561

                                  20   U.S. 1, 18–19 (2010) (“[F]or a plaintiff who engages in some conduct that is clearly proscribed

                                  21   cannot complain of the vagueness of the law as applied to the conduct of others.”) (internal

                                  22   quotation marks and citations omitted). But as the Ninth Circuit recently noted, “to the extent that

                                  23   the State’s quotations from Holder [and other cases] are inconsistent with Johnson and Dimaya,

                                  24   those cases may not reflect the current state of the law.”7 Henry v. Spearman, 899 F.3d 703, 709

                                  25   (9th Cir. 2018); see also Barbosa, 2019 WL 1388298, at *5 (Berzon, J., concurring) (noting the

                                  26
                                  27
                                       7
                                         The Ninth Circuit used the word “may” and did not reach an explicit conclusion on the effect of
                                       Johnson and Dimaya because of the posture of the case before it. See Henry, 899 F.3d at 708
                                  28   (considering a motion for leave to file a second or successive petition for habeas corpus). It was
                                       the district court’s role to address the claim’s merits in the first instance. Id.
                                                                                          12
                                   1   recent “revitalization of the void-for-vagueness doctrine”). The government also asserts that

                                   2   “[t]he Seventh Circuit recently considered this very issue,” citing a case in which the court denied

                                   3   a facial challenge despite the defendant’s reliance on Johnson. See Gov’t Supp. 1–2; United

                                   4   States v. Cook, 914 F.3d 545, 551, 554–55 (7th Cir. 2019). But as the Seventh Circuit made clear,

                                   5   the statute at issue did not “call for the court to engage in any abstract analysis” like the

                                   6   categorical approach but instead required it to “apply the statutory prohibition to a defendant’s

                                   7   real-world conduct.”8 Cook, 914 F.3d at 553. That case is inapposite here.

                                   8          Johnson and Dimaya together establish that individuals facing deportation under a law that

                                   9   employs the categorical approach can bring facial challenges whether or not they would succeed

                                  10   on an as-applied basis.9 Accordingly, I will consider the merits of Hernandez-Lincona’s argument

                                  11   that “sexual abuse of a minor” is void for vagueness.

                                  12          B.      The Merits of the Facial Challenge
Northern District of California
 United States District Court




                                  13          Hernandez-Lincona argues that “sexual abuse of a minor” is unconstitutionally vague

                                  14   because of “the multiple, competing definitions by the BIA, circuit courts, and the Supreme

                                  15   Court.” Mot. 24. The Fifth Amendment’s Due Process Clause provides that “[n]o person shall

                                  16   be . . . deprived of life, liberty, or property, without due process of law.” U.S. CONST. AMEND. V.

                                  17   A law must be declared void, if it is “so vague that it fails to give ordinary people fair notice of the

                                  18   conduct it punishes, or so standardless that it invites arbitrary enforcement.” Johnson, 135 S. Ct.

                                  19   at 2556. To satisfy due process a law must (1) “give the person of ordinary intelligence a

                                  20   reasonable opportunity to know what is prohibited, so that he may act accordingly” and (2)

                                  21   “provide explicit standards for those who apply them.” See Gaynard v. City of Rockford, 408 U.S.

                                  22   104, 108 (1972).

                                  23

                                  24
                                       8
                                         The Seventh Circuit noted that it was not clear how much Johnson and Dimaya “actually expand
                                       the universe of litigants who may mount a facial challenge to a statute they believe is vague.”
                                  25   Cook, 914 F.3d at 553. Given that the Supreme Court’s concerns in those cases were not
                                       implicated in the case before it, the court did not weigh in on that question.
                                  26   9
                                        The dissent in Dimaya asserted that an as-applied challenge would fail in that case because
                                  27   Dimaya clearly had notice that his conduct constituted a crime of violence. Dimaya, 138 S. Ct. at
                                       1250 (Thomas, J., dissenting). Accordingly, the majority in that case clearly entertained the facial
                                  28   challenge to the law even when the individual bringing it would not have succeeded on an as-
                                       applied basis.
                                                                                       13
                                   1          The Supreme Court provided highly relevant guidance on this question in Johnson and

                                   2   Dimaya. And just like the felon-in-possession law did, the INA requires courts to apply the

                                   3   categorical approach, meaning that the judicial assessment of the crime is abstracted from the

                                   4   conduct of any one individual. See Johnson, 135 S. Ct. at 2557. But only one of the two features

                                   5   that “conspire[d] to make [the residual clause] unconstitutionally vague” is a feature of the phrase

                                   6   at issue here. See Johnson, 135 S. Ct. at 2557. In Johnson, layered on top of the difficulties

                                   7   associated with the categorical approach was the uncertainty associated with a “qualitative

                                   8   standard” like serious potential risk. See id. at 2561; see also Dimaya, 138 S. Ct. at 1215 (noting

                                   9   that “substantial risk” was another such qualitative standard). The Court found that the residual

                                  10   clause “[left] uncertainty about how much risk it [took] for a crime to qualify as a violent felony,”

                                  11   particularly given that courts had to apply the qualitative standard to a “judge-imagined

                                  12   abstraction.” Johnson, 135 S. Ct. at 2558. The residual cause thus left courts unmoored, engaging
Northern District of California
 United States District Court




                                  13   in abstract, hypothetical inquiries two times over—once to determine the ordinary crime and once

                                  14   to assess the seriousness of the risk. See id.; Dimaya, 138 S. Ct. at 1214 (“The problem came

                                  15   from layering such a standard [serious potential risk] on top of the requisite ‘ordinary case’

                                  16   inquiry.”). The Court found the residual clause “hopeless[ly] indetermina[te].” Johnson, 135 S.

                                  17   Ct. at 2558.

                                  18          Here, “sexual abuse of a minor” is not a qualitative standard like serious or substantial risk.

                                  19   In addition, the other types of felonies that precede the phrase—murder and rape—ease rather than

                                  20   exacerbate the difficulties of the inquiry. By contrast, in Johnson “burglary, arson, extortion, and

                                  21   crimes involving the use of explosives” did not appear to have a common thread or otherwise set

                                  22   forth a clear spectrum of risk, so they could not save the residual clause from unconstitutionality.

                                  23   Johnson, 135 S. Ct. at 2558; see Dimaya, 138 S. Ct. at 1221 (“Trying to reconcile them with each

                                  24   other, and then compare them to whatever unlisted crime was at issue, drove many a judge a little

                                  25   batty. And more to the point, the endeavor failed to bring any certainty to the residual clause’s

                                  26   application.”). Murder, rape, and sexual abuse of a minor are all “especially egregious felonies.”

                                  27   See Esquivel-Quintana, 137 S. Ct. at 1570.

                                  28          Hernandez-Lincona is correct that courts’ interpretations of the phrase have been varied,
                                                                                        14
                                   1   and these variations raise concerns even if the language itself seems clear. See MTD 24–28;

                                   2   Reply 10–13; Def. Supp. 3–5. Because the categorical approach requires courts to decide whether

                                   3   a state criminal statute fits within the federal definition of a crime, some variation is likely

                                   4   inevitable. The question is whether the differences are so significant that the phrase fails to

                                   5   provide fair notice or is standardless. I do not think so. The government identifies core conduct

                                   6   and commonalities in courts’ approaches to the analysis that are sufficient to save the phrase. See

                                   7   Gov’t Supp. 4 (noting that courts contemplate the infliction of physical or non-physical harm on

                                   8   the minor but do not require actual physical injury and that most courts consider the defendant’s

                                   9   intent). Given these commonalities, the differences between this phrase and the residual clause,

                                  10   and the Supreme Court’s recent guidance for lower courts, sexual abuse of a minor is not

                                  11   unconstitutionally vague.

                                  12                                              CONCLUSION
Northern District of California
 United States District Court




                                  13          Deportation is a serious penalty. Deportation for commission of an aggravated felony

                                  14   under section 1227(a)(2)(A)(iii) is reserved for those who have committed “especially egregious

                                  15   felonies.” See Esquivel-Quintana, 137 S. Ct. at 1570. Because courts look past the actual conduct

                                  16   of the defendant to the nature of his conviction, there must be a categorical match between the

                                  17   statute of conviction and the federal category that provides the basis for deportation. In his

                                  18   briefing, Hernandez-Lincona raises concerning inconsistencies between Ninth Circuit law and the

                                  19   Supreme Court’s recent guidance, and the circuit should address those inconsistencies. But as I

                                  20   explained above, I must DENY Hernandez-Lincona’s motion to dismiss the indictment given the

                                  21   relevant precedent.

                                  22          IT IS SO ORDERED.

                                  23   Dated: April 22, 2019

                                  24

                                  25
                                                                                                      William H. Orrick
                                  26                                                                  United States District Judge
                                  27

                                  28
                                                                                          15
